 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 1st day of March, 2013 (the “Effective Date”), by and between Marathon
Patent Group, Inc., a Nevada corporation with an address at 2331 Mill Road,
Suite 100, Alexandria, Virginia 22314 (the “Company”), and Nathaniel Bradley,
with an address at 4200 S. Saguaro Path Court, Tucson, Arizona 85730
(“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive desires to be employed by the Company as its Chief Technology
Officer and President of IP Services and the Company wishes to employ Executive
in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1.           Employment and Duties.  The Company agrees to employ and Executive
agrees to serve as the Company’s Chief Technology Officer and President of IP
Services.  The duties and responsibilities of Executive shall include the duties
and responsibilities as the Board of Directors of the Company (the “Board”) may
from time to time assign to Executive.
 
Executive shall devote such amount of his time, attention, and energies to the
business of the Company as the Company and Executive shall reasonably and
mutually agree is necessary for Executive to fulfill the duties and
responsibilities of his position so long as any of Executive’s other duties do
not interfere with Executives duties to the Company. Provided that none of the
additional activities interferes with the performance of the duties and
responsibilities of Executive or are determined to be inconsistent with the
position, standing, stature, reputation or best interests of the Company,
nothing in this Section 1, shall prohibit Executive from (a) serving as a
director or member of a committee of, making investments in, or consulting or
working with entities that do not, in the good faith determination of the Board,
compete with the Company or otherwise create, in the good faith determination of
the Board, a conflict of interest with the business of the Company; (b)
delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; (c) serving as a director or
trustee of any governmental, charitable or educational organization or (d)
engaging in additional activities in connection with personal investments and
community affairs; provided that such activities are not inconsistent with
Executive’s duties under this Agreement and do not violate the terms of Section
13.
 
The Company recognizes that Executive is currently the Chief Executive Officer,
President and a director  of AudioEye, Inc., a Delaware corporation
(collectively with its related entities, “AudioEye”), and has a pre-existing
business relationship with AudioEye which includes but is not limited to equity
ownership of AudioEye by Executive.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of two (2) years and shall be automatically
renewed for successive one (1) year periods thereafter unless either party
provides the other party with written notice of his or its intention not to
renew this Agreement at least three (3) months prior to the expiration of the
initial term or any renewal term of this Agreement, as applicable.  “Employment
Period” shall mean the initial two (2) year term plus renewal periods, if any.
 
3.           Place of Employment.  Executive’s job site shall be at the
University of Arizona Science and Technology Park in Tucson, Arizona.  The
parties acknowledge, however, that Executive may be required to travel in
connection with the performance of his duties hereunder.
 
4.           Base Salary.  For all services to be rendered by Executive pursuant
to this Agreement, the Company agrees to pay Executive during the Employment
Period a base salary (the "Base Salary") at an annual rate of $195,000, with
such upward adjustments to the Base Salary as shall be determined by the Board
in its sole discretion. The Base Salary shall be paid in periodic installments
in accordance with the Company's regular payroll practices.
 
5.           Bonuses.  During the Employment Period, Executive shall be entitled
to an annual bonus (each, a “Bonus”) if the Company meets or exceeds criteria
adopted by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) (or by the independent members of the Board of
Directors, if there is no Compensation Committee) for earning Bonuses.  Bonuses
shall be paid by the Company to Executive promptly after determination that the
relevant targets have been met, it being understood that the attainment of any
financial targets associated with any Bonus shall not be determined until
following the completion of the Company’s annual audit and public announcement
of such results, which shall in no event occur later than March 15th of any
calendar year.  The target Bonus for Executive shall be established by the
Compensation Committee with respect to each calendar year during the Employment
Period and shall generally be in keeping with industry standard bonuses paid to
similar level executives in the Company’s industry.  The Compensation Committee
may provide for lesser or greater percentage Bonus payments for Executive upon
achievement of partial or additional criteria established or determined by the
Compensation Committee from time to time.
 
6.           Severance Compensation.  Upon termination of Executive’s employment
prior to expiration of the Employment Period unless the Executive’s employment
is terminated for Cause or Executive terminates his employment without Good
Reason, the Executive shall be entitled to receive any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date, any accrued but unused vacation time through the
termination date in accordance with Company policy and an amount equal to
Executive’s Base Salary and  Bonus Plans during the prior twelve (12) months
(the “Separation Period”), as in effect as of the date of termination (the
“Separation Payment”), provided that Executive (a) executes an agreement
releasing Company and its affiliates from any liability associated with this
Agreement in form and terms satisfactory to the Company and  that all time
periods imposed by law permitting cancellation or revocation of such release by
the Executive shall have passed or expired, and (b) complies with his other
obligations under this Agreement as provided in Section 12 and 13 hereof, as a
condition to such Separation Payment. Subject to anything to the contrary in
Section 11(d)(3), the Separation Payment shall be paid in in accordance with the
customary payroll practices of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
Subject to the Executive’s (1) timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the Company’s group health insurance plans in which the Employee
participated immediately prior to the termination date (“COBRA Continuation
Coverage”), and (2) continued payment of premiums for such plans at the active
employee rate (excluding, for purposes of calculating cost, an employee’s
ability to pay premiums with pre-tax dollars), the cost of COBRA Continuation
Coverage for the Executive and his eligible dependents until the earliest of (x)
the Executive or his eligible dependents, as the case may be, ceasing to be
eligible under COBRA, and (y) twelve (12) months following the termination date
(the benefits provided under this clause (ii), the “Medical Continuation
Benefits”) or until such time as Executive shall obtain reasonably equivalent
benefits from subsequent employment or spousal benefits.
 
7.           Equity Awards.  Executive shall be eligible for such grants of
awards under the Company’s 2012 Equity Incentive Plan (or any successor or
replacement plan adopted by the Board of Directors and approved by the
stockholders of the Company) (the “Plan”) as the Compensation Committee may from
time to time determine and as set forth below (the “Share Awards”).  Share
Awards shall be subject to the applicable Plan terms and conditions, provided,
however, that Share Awards shall be subject to any additional terms and
conditions as are provided herein or in any award certificate(s), which shall
supersede any conflicting provisions governing Share Awards provided under the
Plan.
 
Executive shall be awarded five (5) year stock options to purchase an aggregate
of one million (1,000,000) shares of the Company’s common stock, with a strike
price based on the closing price of the Company’s common stock on the Effective
Date as reported by the OTC Bulletin Board, vesting in twenty-four (24) equal
installments on each monthly anniversary of the Effective Date, provided
Executive is still employed by the Company on each such date (the “2013 Option
Award”).  Any unvested portion of the 2013 Option Award shall immediately vest
if (i) Executive’s employment or this Agreement is terminated by Executive for
Good Reason or by the Company without Cause, or (ii) upon termination by the
Company within six months following the occurrence of a Change of Control
(defined below).
 
8.      Clawback Rights.  All amounts paid to Executive by the Company (other
than Executive’s Base Salary and reimbursement of expenses pursuant to paragraph
9 hereof) during the Employment Period and any time thereafter and any and all
stock based compensation (such as options and equity awards) granted during the
Employment Period and any time thereafter (collectively, the “Clawback
Benefits”) shall be subject to “Clawback Rights” as follows: during the period
that the Executive is employed by the Company and upon the termination or
expiration of the Executive’s employment and for a period of three (3) years
thereafter, if any of the following events occur, Executive agrees to repay or
surrender to the Company the Clawback Benefits as set forth below:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           if a restatement (a “Restatement”) of any financial results from
which any Clawback Benefits to Executive shall have been determined (such
restatement resulting from material non-compliance of the Company with any
financial reporting requirement under the federal securities laws and shall not
include a restatement of financial results resulting from subsequent changes in
accounting pronouncements or  requirements which were not in effect on the date
the financial statements were originally prepared), then the Executive agrees to
immediately repay or surrender upon demand by the Company any Clawback Benefits
which were determined by reference to any Company financial results which were
later restated, to the extent the Clawback Benefits amounts paid exceed the
Clawback Benefits amounts that would have been paid, based on the restatement of
the Company’s financial information  All Clawback Benefits amounts resulting
from such Restatements shall be retroactively adjusted by the Compensation
Committee to take into account the restated results and if any excess portion of
the Clawback Benefits resulting from such restated results is not so repaid or
surrendered by the Executive within ninety (90) days of the revised calculation
being provided to the Executive by the Company following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment.
 
(b)           if any breach of any Agreement by Executive relating to
confidentiality, non-competition, non-raid of employees, or non-solicitation of
vendors or customers (including, without limitation, Sections 12 or 13 hereof)
or if any material breach of Company policy or procedures which causes harm to
the Company occurs, as determined by the Board in its sole discretion, then the
Executive agrees to repay or surrender any Clawback Benefits upon demand by the
Company and if not so repaid or surrendered within ninety (90) days of such
demand, the Company shall have the right to take any and all action to
effectuate such adjustment.
 
 The Clawback Rights shall terminate following a Change of Control, subject to
applicable law, rules and regulations. The amount of Clawback Benefits to be
repaid or surrendered to the Company shall be determined by the Compensation
Committee and applicable law, rules and regulations.  All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and Executive.  The parties acknowledge it is their
intention that the foregoing Clawback Rights as relates to Restatements conform
in all respects to the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Dodd Frank Act”) and requires recovery of
all “incentive-based” compensation, pursuant to the provisions of the Dodd Frank
Act and any and all rules and regulations promulgated thereunder from time to
time in effect.  Accordingly, the terms and provisions of this Agreement shall
be deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such  rules and regulation as hereafter may be adopted and in
effect.
 
9.           Expenses.  Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           Other Benefits; Vacation.  During the term of this Agreement, the
Executive shall be eligible to participate in incentive, stock purchase,
savings, retirement (401(k)), and welfare benefit plans, including, without
limitation, health, medical, dental, vision, life (including accidental death
and dismemberment) and disability insurance plans (collectively, "Benefit
Plans"), in substantially the same manner and at substantially the same levels
as the Company makes such opportunities available to the Company's managerial or
salaried executive employees.  During the term of this Agreement, Executive
shall be entitled to accrue, on a pro rata basis, fifteen (15) paid vacation
days per year.  Vacation shall be taken at such times as are mutually convenient
to Executive and the Company and no more than fifteen (15) consecutive days
shall be taken at any one time without the advance approval of the Chief
Executive Officer.
 
11.           Termination of Employment.
 
(a)            Death.  If Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to the Executive or
his heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary, unpaid pro rata
annual Bonus for the current year through the date of death,  reimbursement of
any and all reasonable expenses paid or incurred by the Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date and any accrued but
unused vacation time through the termination date in accordance with Company
policy.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.  In addition, the Executive’s spouse and minor children shall be
entitled to Medical Continuation Benefits.
 
(b)            Disability.  In the event that, during the term of this Agreement
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary, unpaid pro rata annual Bonus for the current year
accrued through the Executive’s last date of employment with the Company,
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions through the last date of the Executive’s employment with
the Company. In addition, the Executive’s spouse and minor children shall be
entitled to Medical Continuation Coverage.  For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents the
performance by the Executive, with or without reasonable accommodation, of his
duties and responsibilities hereunder for a period of not less than an aggregate
of three (3) months during any twelve (12) consecutive months.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Cause.
 
(1)           At any time during the Employment Period, the Company may
terminate this Agreement and the Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive’s death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days of his receipt of such written demand; (b) the conviction of, or plea of
guilty or nolo contendere to, a felony, or (c) fraud, dishonesty or gross
misconduct which is materially and demonstratively injurious to the Company.
Termination under clauses (b) or (c) of this Section 11(c)(1) shall not be
subject to cure.
 
(2)           For purposes of this Section 11(c), no act, or failure to act, on
the part of Executive shall be considered “willful” unless done, or omitted to
be done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company. Prior to
any termination for Cause, Executive will be given five (5) business days
written notice specifying the alleged Cause event and will be entitled to appear
(with counsel) before the full Board to present information regarding his views
on the Cause event, and after such hearing, there is at least a majority vote of
the full Board (other than Executive) to terminate him for Cause.  After
providing the notice in foregoing sentence, the Board may suspend the Executive
with full pay and benefits until a final determination pursuant to this Section
11(c) has been made.


(3)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
Base Salary, reimbursement of any and all reasonable expenses paid or incurred
by the Executive in connection with and related to the performance of his duties
and responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy.  The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.
 
 (d)           Good Reason and Without Cause.
 
(1)           At any time during the term of this Agreement, subject to the
conditions set forth in Section 11(d)(2) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without the Executive’s consent, to
the Executive of duties that are significantly different from, and that result
in a substantial diminution of, the duties that he assumed on the Effective Date
(including reporting to anyone other than solely and directly to the Board); (B)
the assignment, without the Executive’s consent, to the Executive of a title
that is different from and subordinate to the title Chief Technology Officer and
President of IP Services of the Company, provided, however, for the absence of
doubt following a Change of Control, should the Executive cease to retain either
the title or responsibilities assumed on the Effective Date, or Executive is
required to serve in a diminished capacity or lesser title  in a division or
unit of another entity (including the acquiring entity), such event shall
constitute Good Reason regardless of the title of Executive in such acquiring
company, division or unit; (C) the occurrence of a Change of Control; (D)
material breach by the Company of this Agreement; or (E) the re-location of
Executive to an office outside of Tucson, Arizona.
 
 
6

--------------------------------------------------------------------------------

 
 
(2)           Except with respect to subparagraph “(C)” in Section 11(d)(1)
above, the Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice.
 
(3)           In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and Executive’s employment with the Company without Cause, the Company
shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or  executors) the Separation Payment amount;
provided, however, that in the event Executive elects to terminate this
Agreement for Good Reason in accordance with subparagraph “(C)” in Section
11(d)(1), such election must be made within ninety (90) days of the occurrence
of the Change of Control  and Executive shall be entitled to receive the
Separation Payment in one lump sum cash payment within sixty (60) days after the
termination date.   The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
 (4)           Executive shall not be required to mitigate the amount of any
payment provided for in this Section 11(d) by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section
11(d) be reduced by any compensation earned by the Executive as the result of
employment by another employer or business or by profits earned by Executive
from any other source at any time before and after the termination date. The
Company’s obligation to make any payment pursuant to, and otherwise to perform
its obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against Executive for any
reason.  Notwithstanding anything herein to the contrary, the benefits to
Executive under this Agreement shall be reduced by the amount of any insurance
proceeds payable to Executive.
 
(e)           Without “Good Reason” by Executive.  At any time during the term
of this Agreement, the Executive shall be entitled to terminate this Agreement
and the Executive’s employment with the Company without Good Reason by providing
prior written notice of at least thirty (30) days to the Company.  Upon
termination by the Executive of this Agreement or the Executive’s employment
with the Company without Good Reason, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Executive any earned but unpaid Base Salary, reimbursement
of any and all reasonable expenses paid or incurred by the Executive in
connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)            Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50.1% or more of the shares of
the outstanding Common Stock of the Company, whether by merger, consolidation,
sale or other transfer of shares of Common Stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible, exercisable or exchangeable into Common Stock directly from the
Company, or (B) any acquisition of Common Stock or securities convertible,
exercisable or excangeable into Common Stock by any employee benefit plan (or
related trust) sponsored by or maintained by the Company.
 
(g)            Any termination of the Executive’s employment by the Company or
by Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of Executive.
 
 
8

--------------------------------------------------------------------------------

 
 
12.           Confidential Information.
 
(a)           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive.  The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence.  In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of the Executive’s
employment hereunder. Information will not be deemed to be Confidential
Information  if: (i) the information was in Executive’s possession or within
Executive’s knowledge before the Company disclosed it to Executive; (ii) the
information was or became generally known to those who could take economic
advantage of it; (iii) Executive obtained the information from a third party
that was not known by Executive to be bound by a confidentiality agreement or
other obligation of confidentiality to the Company or any other party with
respect to such information; or (iv) Executive is required to disclose the
information pursuant to legal process (e.g. a subpoena), provided that Executive
notifies the Company promptly upon receiving or becoming aware of such legal
process.
 
(b)           The Executive affirms that he will not rely upon the protected
trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.
 
(c)           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information; provided, however, Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.
 
13.           Non-Competition and Non-Solicitation.
 
(a)           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients
primarily in and throughout the United States (the “Territory”) (to the extent
the Company comes to operate, either directly or through the engagement of a
distributor or joint or co-venturer, or sell a significant amount of its
products and services to customers located, in areas other than the United
States during the term of the Employment Period, the definition of Territory
shall be automatically expanded to cover such other areas), and that the
Territory, scope of prohibited competition, and time duration set forth in the
non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information of, and to protect the
goodwill and other legitimate business interests of, the Company, its affiliates
and/or its clients or customers. The provisions of this Section 13 shall survive
the termination of the Executive’s employment hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
 (b)           The Executive hereby agrees and covenants that he shall not
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than (i) as a holder of less than
two (2%) percent of the outstanding securities of a Company whose shares are
traded on any national securities exchange or (ii) as a limited partner, passive
minority interest holder in a venture capital fund, private equity fund or
similar investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that the Executive shall be precluded from serving as an operating partner,
general partner, manager or governing board designee with respect to such
portfolio companies), or whether on the Executive's own behalf or on behalf of
any other person or entity or otherwise howsoever, during the Employment Period
and the Separation Period and thereafter to the extent described below, within
the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Company;
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the business of the Company;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom Executive had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.
 
 
10

--------------------------------------------------------------------------------

 
 
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 13(b) shall continue during the
Employment Period and until one (1) year following the termination of this
Agreement or of the Executive’s employment with the Company (including upon
expiration of this Agreement), whichever occurs later; provided, however, that
if this Agreement or Executive’s employment is terminated by Executive for Good
Reason or by Company without Cause, then the restrictions of this Section 13(b)
shall terminate concurrently with the termination and shall be of no further
effect.
 
14.           Section 409A.
 
The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.
 
To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
 
Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 
 
11

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
15.           Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by the Executive of Section 12 or
Section 13 of this Agreement. Accordingly, the Executive agrees that any breach
or threatened breach by him of Section 12 or Section 13 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.
 
(b)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Company of any of
its obligations hereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           During the term of this Agreement, the Company (i) shall indemnify
and hold harmless Executive and his heirs and representatives as, and to the
extent, provided in the Company’s bylaws and (ii) shall cover Executive under
the Company’s directors’ and officers’ liability insurance on the same basis as
it covers other senior executive officers and directors of the Company.
 
(d)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged (it being understood that, pursuant to Section 7, Share
Awards shall govern with respect to the subject matter thereof). The invalidity
or partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
(e)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(f)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(g)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
(h)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of New York.
 
(i)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(j)           The Executive represents and warrants to the Company that he has
the full  power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 
 
13

--------------------------------------------------------------------------------

 
 
(k)           The Company represents and warrants to Executive that it has the
full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.
 


[Signature page follows immediately]
 
 
14

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 
 

 
THE COMPANY:
 
MARATHON PATENT GROUP, INC.
 
By: /S/ Doug Croxall
Name: Doug Croxall
Title: Chief Executive Officer
 
 
EXECUTIVE:
 
S/ Nathaniel Bradley
Nathaniel Bradley

 


15
